Wilde, J.
This is a bill in equity to set aside the discharge, granted by the judge of probate to an insolvent debtor, on the ground that the complainant, being more than one half in value of the creditors who had proved their debts, did by a writing, under his hand, signify to the judge of probate his dissent, to the granting of the discharge. The case turns on the question, whether the complainant’s claim was legally proved and allowed, so as to prevent by his dissent the granting of the discharge.
By the statute of 1844, c. 178, § 4, it is enacted, that if an insolvent debtor’s estate does not pay fifty per cent of the claims proved, a majority in value of the creditors may dissent and prevent a discharge; provided the dissent is made within six months after the date of the assignment.
The complainant’s claim was not proved and allowed within six months after the date of the assignment; but he offered to prove the same at the third meeting of the creditors of the insolvent debtor, which was within the six months; when, on motion of the debtor, after a partial hearing, the judge of probate adjourned the meeting to a day subsequent to the six months, notwithstanding the objection of the complainant ; and at that adjourned meeting the complainant’s claim was proved and allowed.
On these facts, the complainant maintains the general *587proposition, that where adjournments of a meeting are had, the acts done at any adjournment have the same force and effect, that they would have if done at the original meeting; and so is the law generally; and so is the provision in the insolvent law of 1838, c. 163, § 16, which provides that all things lawfully done at any adjourned meeting shall be of the like force and effect as if done at the original meeting.
But this case does not, in our judgment, depend on this statute, or on the general rule of law, but on the sta! ute of 1844, c. 178, § 4, which expressly requires, that to prevent the discharge of the insolvent debtor, if his estate does not pay fifty per cent of the claims proved, a majority in value of the creditors may dissent, provided the dissent is made within six months after the date of the assignment. This proviso amounts clearly to a condition precedent, without compliance with which, the dissent of the creditors cannot prevent the judge of probate from granting a discharge. Ex parte Bartlett, 8 Met. 72, 75. The power given to the creditors is an arbitrary power, for the exercise of which they are not bound to assign any reason; and the statute, therefore, ought to be strictly construed in favor of the insolvent debtor. If the complainant had filed his dissent within the six months, although he did not prove his claim until afterwards, he might perhaps have prevented the discharge ; but of this we give no opinion, as no such dissent was filed or made. The statute of 1844 controls the statute of 1838, for although the complainant’s claim has been lawfully proved, he has no right to prevent the insolvent debtor’s discharge, without a compliance with the proviso in the statute of 1844.

Bill dismissed